         Case 19-33711 UNITED
                        Document 17 Filed
                              STATES      in TXSB on COURT
                                      BANKRUPTCY     08/01/19 Page 1 of 3
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In Re: Kirk E. and Lettina E. Mccloud                                 Case No: 19-33711-H2-13
       Debtor(s)                                                      Chapter 13




    NOTICE OF HEARING REGARDING (1) CONFIRMATION OF PROPOSED
   CHAPTER 13 PLAN, (2) VALUATION OF COLLATERAL; (3) DISMISSAL OF
CHAPTER 13 BANKRUPTCY CASE, (4) CONVERSION OF CHAPTER 13 CASE, AND
  (5) ENTRY OF OTHER ORDERS CONCERNING ADMINISTRATION OF CASE



    The United States Bankruptcy Court will conduct a hearing on whether (1) to confirm the
debtor(s)’ proposed bankruptcy plan, (2) dismiss this case, (3) convert this case to a case under
Chapter 7, and/or (4) to enter other orders concerning the administration of this case. The Court will
also consider valuation of security pursuant to FED. R. BANKR. P. 3012. The hearing will take place at
9:00 am on September 10, 2019 at 515 Rusk Ave, Houston, 77002, on the 4th Floor of the U.S.
Courthouse, in Courtroom 400.

    Attached to this notice is a copy of the statistical cover sheet submitted by the debtor(s) with their
proposed plan. This cover sheet serves as a summary of the plan. A complete copy of the proposed
plan is available from clerk of the Court or the debtor(s) attorney. The Court may consider the current
plan or a modified plan at the confirmation hearing.

   If you object to confirmation of the plan, you must file your objection at least five days before the
confirmation hearing and serve a copy of the objection on the debtor, the debtor(s)’ counsel, the
Chapter 13 trustee, and parties requesting notice.

   If the plan is not confirmed, the Court may consider whether to dismiss this Chapter 13 case due to
unreasonable delay that is prejudicial to creditors. The Court may also consider whether the case
should be converted to a case under Chapter 7 of the Bankruptcy Code.

    The Court may also consider whether to enter other orders that are appropriate for administration
of this case.

                                                                   /s/ William E. Heitkamp
                                                                   William E. Heitkamp, Trustee
                                                                   Admissions I.D. No. 3857
                                                                   9821 Katy Freeway, Suite 590
                                                                   Houston, Texas 77024
                                                                   (713) 722-1200
Case 19-33711 Document 17 Filed in TXSB on 08/01/19 Page 2 of 3




      The Debtor(s)’
  “Plan and Statistical
Cover Sheet to Proposed
           Plan”
is not attached because it
 was not on file with the
    Bankruptcy Court.
    Please contact the
Debtor(s)’ Attorney for
    more information.
                     Case 19-33711 Document 17 Filed in TXSB on 08/01/19 Page 3 of 3
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 19-33711-drj
Kirk E. McCloud                                                                                            Chapter 13
Lettina E. McCloud
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: dhan                         Page 1 of 1                          Date Rcvd: Jul 30, 2019
                                      Form ID: pdf012                    Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 01, 2019.
db             +Kirk E. McCloud,    25130 Pepper Ridge Ln.,    Spring, TX 77373-6194
jdb            +Lettina E. McCloud,    25130 Pepper Ridge Ln.,    Spring, TX 77373-6194
10738796       +Attorney General of Texas-Child Support Division,     Attention: Angela Lancelin, AAG,
                 6161 Savoy Ste. 320,    Houston, Texas 77036-3337
10732886       +Global Lending Services,    P.O. Box 1045,   Greenville, SC 29602-1045
10732888       +Lexington Woods Ownership Committee,    C/O North Law, P.C.,    1010 Lamar St.,   Suite 1500,
                 Houston, TX 77002-6394
10732889       +North Law, P.C.,    1010 Lamar St., Suite 1500,    Houston, TX 77002-6394
10732891        SPS Loan Servicing,    10401 Deerwoos Park Blvd,    Miami, FL 33256
10732892       +TX Child Support SDU,    P.O. Box 659791,   San Antonio, TX 78265-9791

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: jennifer.chacon@spservicing.com Jul 30 2019 21:54:35
                 Select Portfolio Servicing, Inc.,    PO Box 65250,    Salt Lake City, UT 84165-0250
10747111        E-mail/Text: bankruptcy@glsllc.com Jul 30 2019 21:50:28       Global Lending Services LLC,
                 P.O. BOX 935538,    Atlanta, Georgia 31193-5538
10736504        E-mail/Text: cio.bncmail@irs.gov Jul 30 2019 21:52:06       INTERNAL REVENUE SERVICE,
                 P O Box 7346,    Philadelphia PA 19101-7346
10732890       +Fax: 407-737-5634 Jul 31 2019 00:34:05       Ocwen Loan Servicing, LLC,   1661 Worthington Rd.,
                 Suite 100,    West Palm Beach, FL 33409-6493
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10732887*       ++INTERNAL REVENUE SERVICE,    CENTRALIZED INSOLVENCY OPERATIONS,   PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: Internal Revenue Service,     P.O. Box 21125,
                   Philadelphia, PA 19114)
10732893*        +TX Child Support SDU,    P.O. Box 659791,   San Antonio, TX 78265-9791
                                                                                               TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 30, 2019 at the address(es) listed below:
              Carlos R. Hernandez-Vivoni   on behalf of Creditor   Select Portfolio Servicing, Inc.
               chernandez@mccarthyholthus.com, mhtbkanhsselffilings@mccarthyholthus.com
              Jack Nicholas Fuerst   on behalf of Debtor Kirk E. McCloud jfuerst@sbcglobal.net,
               outsourcedparalegal@gmail.com
              Jack Nicholas Fuerst   on behalf of Joint Debtor Lettina E. McCloud jfuerst@sbcglobal.net,
               outsourcedparalegal@gmail.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
              William E. Heitkamp   heitkamp@ch13hou.com
                                                                                            TOTAL: 5
